 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.It having been found that the promulgation and announcement of Respondent'splant rule interferes with, restrains, and coerces employees, I recommend that Re-spondent be ordered to discontinue maintaining a rule broadly forbidding itsemployees from engaging in solicitation and other union activities on companypremises during their nonworking time.14Respondent having discharged Christine Arterburn because of her union activity,I recommend that t: a Respondent offer her immediate and full reinstatement to herformer or substantially equivalent position without prejudice to her seniority andother rights and privileges, and make her whole for any loss of pay she may havesuffered by reason of Respondent's discrimination against her by a payment to her ofa sum of money equal to that which she normally would have earned as wages fromthe date of her discharge, July 30, 1959, to the date when, pursuant to the recom-mendations herein contained, Respondent shall offer her reinstatement, less her netearnings during said period.Said backpay shall be computed on a quarterly basis.in the manner established by the Board in F.W. Woolworth Company,90 NLRB 289..It is also recommended that the Respondent be ordered to make available to theBoard, upon request, payroll and other records to facilitate the checking of theamount of earnings due.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail,Wholesale and Department Store Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By promulgating and announcing its rule prohibiting solicitation and otherunion activities on company premises during nonworking time, under penalty of dis-missal,Respondent has interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act, and has thereby engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.By discriminating with respect to the hire and tenure of employment of Chris-tineArterburn, thereby discouraging the free exercise of the rights guaranteed bySection 7 of the Act and discouraging membership in and activities for the above-named labor organization, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3) and (1) of the Act.5.By its discharge of Opal Kays on July 27, 1959, and Dave Kays on September16, 1959, Respondent did not engage in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]14National Steel & Shipbuilding Corporation,126 NLRB 900.GibbsAutomatic Division,Pierce Industries,Inc.andInter-nationalUnion United Automobile, Aircraft & AgriculturalImplementWorkersof America,UAW-AFL-CIO.Case No.205-CA-1083 (formerly Case No. 35-CA-1083).September 30,1960DECISION AND ORDEROn February 29, 1960, Trial Examiner Phil Saunders issued his.Intermediate Report in the above-entitled proceeding, finding that the129 NLRB No. 23. GIBBS AUTOMATIC DIVISION, PIERCE INDUSTRIES, INC.197Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in a copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other unfair labor practicesalleged in the complaint and recommended that such allegations bedismissed.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and the Respondent filed asupporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, the Intermediate Report, and the exceptions andbrief, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as consistent with ourdecision herein.1.The Trial Examiner found that the Respondent violated Section8(a) (3) and (1) of the Act by discharging Preston Higgs on March18, 1959, for engaging in protected activity.As more fully describedin the Intermediate Report, Higgs' activity consisted in actively or-ganizing on behalf of the Union, e.g., passing out literature, solicitingcards, and contacting people in the plant.However, the Trial Ex-aminer deemed it unnecessary to determine whether or not Higgs wasa supervisor when he was engaged in such activity.We disagree, aswe believe such a determination is crucial to the issue involved.The record shows that from the time of his hire in August 1956,untilMarch 11, 1959, Higgs exercised authority in respect to main-tenance department employees by advertising for help in the localnewspaper, interviewing prospective employees, screening employmentapplications, hiring, assigning work, approving timecards for over-time work, making out rate cards used as a basis for granting payraises, and setting rates of pay.On March 11, 1959, written noticewas posted on the plant bulletin board to the effect that one JamesVanover would thereafter be foreman of the maintenance department.Accordingly, we find that until March 11, 1959, Higgs was a super-visor within the meaning of the Act.The organizational campaign in which Higgs was an active par-ticipant culminated in a Board election on February 27, 1959, whichthe Union lost.Higgs, whose name did not appear on the eligibilitylist because he was considered a supervisor by the parties, appearedat the polling place and cast a challenged ballot.There is no evidenceor indication that Higgs or anyone else engaged in any organizationalactivity after the date of the election. It is undisputed that whenHiggs was discharged on March 18, 1959, following Vanover's appoint-ment as foreman, he was not a supervisor. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that Respondent's alleged reasons forthe discharge of Higgs were pretexts, and that the actual reason washis union activity.These findings are supported in the record andwe accept them.However, it is clear that all union activity ceasedwith the holding of the election.Thus, it appears that Higgs wasdischarged while in the status of employee for union activity heengaged in when he was a supervisor. It is well settled that an em-ployer may discharge a supervisor for engaging in active conduct onbehalf of an employee union.We cannot find on this record thatHiggs was discharged because of his known union sympathies as anemployee.Nor can we agree with the Trial Examiner that Higgs'unprotected conduct became protected because he was an employee(for 9 days) when discharged.As we find that Higgs was in fact discharged for his union activitycarried on while he was a supervisor, and that the Respondent wouldhave been justified in discharging him for this reason before he wasdemoted to an employee, we conclude, in the absence of contraryevidence, that Higgs was lawfully discharged for prior acts of un-protected conduct.'We shall therefore dismiss the alleged violationof Section 8(a) (3) and (1) of the Act.2.Under all the circumstances in the case, we shall also dismiss thealleged independent violations of Section 8 (a) (1).Thus we findthat the single instance of interrogation of employee Simon Claytondid not interfere with, restrain, or coerce employees in a manner whichinfringed on guaranteed rights in Section 7 of the Act.' Concerningthe sole remaining issue involving Plant Manager Gibbs' remark toSupervisor Higgs on February 22, which was overheard by employeeWilliams, we find that even if the statement was coercive as to Wil-liams, it was, at best, an isolated incident not warranting the issuanceof a remedial order.[The Board dismissed the complaint.]MEMBER KIMBALL took no part in the consideration of the aboveDecision and Order.1N L P.B. v. Columbus Iron Works Company,217 F. 2d 208 (C.A. 5).2Blue Flash Express, Inc,109 NLRB 591.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly desig-nated Trial Examiner in Henderson, Kentucky, on November 23 to 25 and Decem-ber 2, 1959, on complaint of the General Counsel and answer of Gibbs AutomaticDivision, Pierce Industries, Inc., herein called the Respondent or the Company.Theissues litigated were whether or not the Respondent violated Section 8(a)(1) and(3) of the Act.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues.At the close of the hearing both parties presented oral arguments, and the Re-spondent also filed a very helpful brief which has been duly considered.Reserved GIBBSAUTOMATIC DIVISION,PIERCE INDUSTRIES,INC.199rulings are disposed of in accordance with the following findings of fact and con-clusions of law.Upon the entire record, and from my observations of the witnesses, I herebymake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the moulding and diecasting of plastics and in themanufacture of nonferrous metal products at plants in Missouri and in Henderson,Kentucky, which latter is the only plant involved in this proceeding.During thepast 12 months, which is a representative period, the Respondent shipped productsof a value in excess of $1,000,000, from its Henderson plant to points outside theState of Kentucky. I find that the Respondent is engaged in commerce within themeaning of the Act.'II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion United Automobile, Aircraft & Agricultural ImplementWorkers of America, UAW-AFL-CIO, herein called the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Theissuesand eventsThe mainissuesto be resolved are whether or not: (1) certain of the Respondent'ssupervisory force engaged in specific conduct constituting interference, restraint, andcoercion of employees; and (2) the Respondent discriminatorily discharged PrestonF. Higgs.The Union started its organizational efforts at the Respondent's plant duringthe summer of 1958, and Union Representative Kavanaugh testified that PrestonHiggs was his right-hand man from the beginning and the person most active inorganizing the plant.A representation election (Case No. 35-RC-1620, not pub-lished in NLRB volumes) was conducted by the Board on February 27, 1959.B. Interference, restraint, and coercion1.The testimonyTo support the independent 8(a) (1) allegations of the complaint and, moreover,to show the Respondent's opposition and hostility to union organization, a matterrelevant to the issue of unlawful motivation and pattern in the alleged discrimina-tory discharge of Higgs, the General Counsel called several witnesses in supportof these allegations, and I will first consider their testimony.2Former employee Maurice Williams testified that on or about February 22,3 aweek prior to the representation election, he and Preston Higgs were working atthe plant, and that he had overheard General Manager Gibbs tell Higgs that "If Icatch some of them working for the union I am going to let them go." In addition,Williams testified that on February 27, he was called into the plant office, and wasthen asked by Gibbs if Higgs had been talking to him before coming in and alsothat Gibbs told him that he himself had belonged to an electrical union, and furtherthat Gibbs, "said something about the unions was putting some of these companiesout of business."Higgs testified that about a week before the representation election, he andWilliams were working in the plant when General Manager Gibbs came up to himand brought up the question of the Union, and that after inquiring as to who was'Gibbs Automatic Division started Its initial production in 1956 at Henderson. In1958 the facilities, plant, and equipment were leased to Rupert Diecasting Company, aMissouri corporation, and a subsidiary of Pierce Industries, Inc.2The complaint alleges that General Manager Gibbs- (1) inquired of an employee asto his conversation with another employee about the Union ; (2) told an employee thathe would discharge those caught working for the Union ; (3) told employees that if theUnion had won the representation election the dies would have been pulled out; (4) toldthe employees that if the Union set up a picket line he would go home and oil his shotgun ;and (5) Interrogated an employee as to why he voted for the Unions All dates are 1959 unless specified otherwise. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe instigator, Gibbs stated, "Anybody that I catch having anything to do with, ortrying to bring a union in here, I will fire them."Robert Nunn testified that on March 4 he attended a meeting called by the Com-pany for the diecast and plastic employees.General Manager Gibbs talked to thegroup about a union contract at Rupert Diecasting Company and what it would costhad the Union won the February 27 election.Gibbs also stated that Rupert hadleased the Henderson plant, and "if they so aimed to could pull out and leave GibbsAutomatic Moulding where they was before they took over."JuliusNunn testified that he also attended the March 4 meeting called by theCompany, and that Gibbs had told them on this occasion "that Rupert could pullout when they got ready."Paul Drury testified that at the March 4 meeting Gibbs told the employees that hecould not understand how the Union got as many votes at it did at the Februaryelection, what a union contract would cost in money, and that Rupert might pull outof the leasing contract if the Union came in.Kenneth Carter testified that prior to the representation election he was askedinto the plant office where Gibbs inquired as to what he and Higgs had been dis-cussing at the tool crib, and then asked Carter, "Were you discussing the union?"Carter testified that Gibbs then went on to tell him "that Preston was a nice guy,and he liked him, but they could not use a union." Carter also attended the March4 meeting called by the Company, and stated that Gibbs talked about the financialtroubles of the Respondent, and stated that several companies who had dies withthem had initially inquired if the Respondent was unionized. In response to aquestion of whether Gibbs at the meeting made any reference to a picket line,Carter testified, "Yes, he was talking, and he laughed and he says something aboutif there's a picket line that he would have to oil his gun, or something like that."In addition Carter testified that Gibbs also inquired of employee Clayton as to whyhe voted for the Union.Simon Clayton testified that at the March 4 meeting Gibbs talked about financialdifficulties, then Gibbs asked him why he voted for the Union, and wanted to knowif his vote for the Union was because of his argument with Supervisor Herb Hyatt.Clarence Becker testified that he was active for the Union and that he was dis-charged on March 21 for negligence in handling equipment, but subsequently re-hired when it was satisfactorily established that he was not at fault.As to themeeting on March 4, Becker testified that Gibbs told the employees that he couldnot understand why they wanted the Union as the Company was having seriousfinancial trouble, and that "If the union came in there that Rupert would pull out."Employee No Linton testified that he attended the March 4 meeting, at whichtimeGibbs more or less congratulated them in that the Company had won therepresentation election, and that Gibbs could not understand why the Company hadnot won by more votesBy way of general defense to the complaint's 8(a)(1) allegations, the Respond-ent adduced testimony through General Manager Gibbs to the effect that his con-versation with Higgs, a week prior to the representation election, concerned thefinancial condition of the Company and the lease agreement with Rupert.Gibbstestified that he and Higgs also talked about union activities, but Gibbs testified, "Iwas talking to him as one stockholder to another."Gibbs denied any statement ofhis to the effect that he would fire anyone caught working for the Union, but testi-fied that on this occasion he may have told Higgs, "It probably will be harmful to us,to the Gibbs Corporation, and to us if they get a union in to organize this plant,because if we did have any union trouble it could lead to Rupert canceling theirlease, or a lot of other trouble.We could have a lot of trouble."As to his con-versation with employee Carter in his office, Gibbs testified that he called Carterto discuss scrap alloys and to get acquainted with him since he was a new employee.Gibbs testified that he also mentioned to Carter that the Company had union activityin the shop, and expressed the hope that the plant would not vote union.He deniedthat he inquired as to what Higgs and Carter were talking about early in the day.As to the meetings called by the Company on March 4, Gibbs testified that heheld five such meetings for the purpose of thanking the employees for their confi-dence in the Company, and for the further reason that the Union had received somany votes he wns astounded and that he was shocked as to what might havehappened to the Company if the Union had wonGibbs testified that at thesemeetings he related to the employees the financial facts of life, how he had to ne-gotiate a lease with the Rupert Company, and that the Respondent was a servicecompany making parts for other manufacturers and would not be able to retainthe dies of the companies if there was a strike or any other interferenceAs to anyremark of using a shotgun as attributed to him by employee Carter, Gibbs testified GIBBS AUTOMATIC DIVISION, PIERCE INDUSTRIES, INC.201that he did relate an incident of a St. Louis firm who had labor trouble and employeda "group of goons" which refused to let other employees in the plant, and stated thatin connection with this story, he told his employees, "If anybody gets in the doorwayhere that doesn't work here and is keeping my employees out, I'm going to go oil myshotgun," and that by this statement he had reference to blackmail picketing byoutsiders rather than his own employees. In addition to the above, Gibbs testifiedthat at the March 4 meetings he also made references to various employees in con-nection with their voting at the prior representation election, and in regard to em-ployee Clayton he might have said to him, "I wouldn't be surprised if you voted forthe union because of your fight with Herb."Gibbs testified that this was the extentof his remarks and that he actually did not know how anybody voted.C. The alleged discriminatory discharge of Preston Higgs1.The testimonyThe record reveals that Preston Higgs was hired by General Manager Gibbs inAugust 1956, and was discharged by the Respondent on March 18, 1959.Higgswas the first person hired in the maintenance department of the company plant, andGibbs testified that he hired Higgs as the foreman to head up the maintenancedepartment but at no time actually told Higgs that he was foreman. In the words ofGibbs, "he was always a foreman with the formality of being baptized."Therecord contains a good deal of testimony bearing on the exact duties and status ofHiggs at various intervals during his employment, and I will consider these aspectsand testimony later in the report.The record establishes that Higgs was paid weekly on an hourly basis, that he wassubject to call to call on a 24-hour basis, and that he worked overtime on manyoccasions.Higgs credibly testified that the Union started its activity in the Re-spondent's plant in the summer of 1958, and that he delivered literature, contactedemployees, and solicitated cards for the employees to sign.Union RepresentativeKavanaugh testified as aforestated, that Higgs was his right-hand man in organizingthe Company and the person most active for the Union. The record also establishesthat James Vanover was hired by Gibbs as the foreman of the maintenance depart-ment on March 9, that thereafter no one considered Higgs as the head of this depart-ment, and -that on March 11 the Company posted a written notice to this effect.Asto the representation election conducted by the Board on February 27, it was estab-lished that at a preelection conference, the voting eligibility of Higgs was fullydiscussed, with Gibbs contending that Higgs was a foreman and therefore could notvote.As a result Higgs' name was stricken from the voting listThe recordreveals, however, that Higgs nevertheless voted at the election, but that his ballotwas challenged and was not counted in the final tabulations since the Company hadwon the election by a considerable majority.Higgs testified that in December 1958 he was asked by Respondent SuperintendentHerbert Hyatt, "What's the idea of your being the instigator of the union?"; that Hyattalso told Higgs that he was going to get in serious trouble if he did not stop.Higgstestified that on the following day he inquired of General Manager Gibbs as to whotold Hyatt that he was the union instigator, and that Gibbs replied, "Jim Greenwelldid," but that he did not know where Greenwell got his information.Higgs alsotestified as to another conversation with Gibbs in January to the effect that Gibbs wasgoing to fire Pete Becker because he was the union instigator.There is a great deal of testimony in the record bearing on the relationships betweenHiggs and the various foremen of the plant.Higgs testified that the foremen wouldinterfere with his duties when they themselves attempted repairs after a breakdownof a machine, and that he had asked the foremen many times to leave the machinesalone as it was his job to do the repairing and maintenance work.Higgs stated thathe had several arguments with different foremen about this matter, and that con-siderable friction and tension resulted.Higgs related several incidents with greatdetail as to his difficulties in fixing specific machines, especially after the foremen hadfirst "messed" with themThe testimony also shows that Higgs initially supplied theCompany with his own personal tools, and that on occasions they would be used andhe would encounter some difficulty in getting them properly returned to the tool cribof the maintenance department.On the day of his discharge, March 18, Higgs testified that when he reported forwork, Foreman Vanover told him, "Mr. Gibbs and Mrs. Whalen decided to let yougo.Mr. Gibbs pulled your time card last night," and that he then received his checksfrom Vanover. That afternoon Higgs called on General Manager Gibbs and inquiredabout his leaving, and according to Higgs' testimony, Gibbs then informed him, "Wellyou're hard to get along with, and all the people out there on that floor is your 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDenemy."Higgs testified that on the next morning he returned to the plant and askedfor his release, and that Gibbs' secretary then instructed the telephone operator to typeit out and told the operator to "put on there,laid off due to reduction in force."Higgsstated that he then argued that this was not the reason Gibbs had given him, bo to noavail,and "laid off due to reduction in force" was the reason typed on his release.Thesame day Higgs also spoke to Foreman Vanover about his release and he was toldby Vanoverthat one reason for his layoff was that Higgs had his home telephonenumber changed and he had not been able to reach him.4 Higgs testified that neverbefore had he been reprimanded for not being available.Former employee Maurice Williams testified that he had seen Higgs'timecard inthe company card rack on the night of March 17,and that Foreman Vanover hadtold him that the Company had to let Higgs go because his phone number was changedor had been discontinued.Williams testified that in doing maintenance work it wasoften necessary that an employee be called at home.General Counsel's witnesses, Paul Drury, Benny Williams, No Linton, and ClarenceBecker, testified that General Manager Gibbs had also used Higgs' name at thecompany meetings with the employees on March 4, and Williams testified, "Mr.Gibbs said that the maintenance men and Preston Higgs made more money than anyemployees there, and they made better-around $200 that week, and still the sons-of-bitches voted for the union."Clinton Parker testified that he got along with Higgsbetter than the other supervisors, and that Higgs told him that he had his phonenumber changed as he did not want to get calls from theplant.Robert Perry testifiedthat Higgs never refused to do repair jobs, that he did satisfactory work, and that hegot along very well with Higgs.As to the alleged discharge of Higgs, the Respondent's defense adduced testimonythrough Foreman Vanover to the effect that Higgs did not like to take orders, and thatwhen he would tell him to do something, there was "rebellion."Vanover testifiedthat he instructed Higgs to wire a new switch on a diecast machine that he had pre-viously taken off, and that after 20 minutes or so Higgs informed him that he couldnot put the switch on.Vanover testified that on March 17 he had asked Higgs towork on the No. 7 Lester machine, but that Higgs did not report back to him, and hethen informed General Manager Gibbs that he was going to discharge Higgs and wastold by Gibbs, "you're the boss "Vanover stated that it was his own decision to fireHiggs and that Gibbs did not advise him, and that he had given the reason of reductionin force on the release, because Higgs was a good mechanic when he wanted to beand he did not wish to hinder him in obtaining another job.Vanover testified that ina subsequent conversation with Manager Gibbs he was asked to give additional reasonsfor the discharge and accordingly entered several other reasons on the Company'srecords.5General Manager Gibbs testified that he didnot exercisehiring or firing dutiesexcept as to supervisors, that he had no idea Higgs would be for the Union, andfurther that Higgs had even denied to him any union efforts on his behalf.Gibbstestified that he opposed Higgs from voting at the representation election because heconsidered him a foreman, and that he did not want any irregularities to invalidatethe election.Gibbs stated that when Higgs persisted that he did not have the statusof a foreman he then hired Vanover on March 9, and that the arrangement appearedto satisfy all concerned including Higgs.As to the repairing of machines by theforemen, Gibbs testified, "I have issued instructions to them if they can fix anything,don't bother the maintenance department, fix it."Gibbs stated that he knew Higgswas having his troubles with the foremen over this matter, but that Higgs was notalways available to do the repair jobs.Supervisor Hyatt testified that the foremen complained to him about Higgs onseveral occasions, and that they would have to wait for him when their machinesbroke down.Hyatt stated that he had also attempted to call Higgs at his home afterhis regular shift, but that usually a lady would answer the phone and that most of thetime they would be unable to locate him.According to Hyatt, the heart of thetrouble was the controversy between Higgs and the foremen on the repairing ofmachines after breakdowns,and that he had instructed the foremen to do minor jobsbut that they were not to attempt major repairs.Hyatt denied any conversation with4 General 'Counsel's Exhibit No. 4, and testimony adduced relative thereto, establishedthatHiggs' home telephone number was changed on March 17, and that Higgs becameaware of the same upon his return to his residence after completing his regular workshift at the plant on the 17th.6 The additional reasons for discharge entered on the company records were. to re-duce expenses in maintenance department, insubordination,and complaints against Higgsfrom foremen and other employees throughout the plant. GIBBS AUTOMATIC DIVISION, PIERCE INDUSTRIES, INC.203Higgs relative to the Union,but stated that prior to the representation election, em-ployee Greenwell had told him that he thought Higgs was a union man.Supervisor Nelson testified that at the start of company operations Higgs didsplendid work,but that"eventually"he would always be talking with someone elseand that his delays in making repairs would hold up plant production.Nelson statedthat he had an argument with Higgs over a press, and that during the latter part of hisemployment he was disgusted and had to push himself"to go and tell him that some-thing was wrong."Foreman Bush testified that Higgs was a good man at the first, but that during thelast 15 months tension had built up, and that he had been told by Higgs "to keep mydamn cotton-picking hands off the machine."Foreman Stover testified that he attempted three or four times a month to call Higgsat his home for repair services, but that he would be unable to locate him. Stovertestified,however, that sometimes Higgs would come in later and that when he madethe phone calls for his services it would be after midnight. Stover stated that Higgsaccused all of us of "fooling" with the machines, but that he never had any argumentswith him.Foreman Wilkerson testified that when he could locate Higgs his work was satis-factory, but that arguments had resulted between them, and that he was also accusedby Higgs of "messing" and "tampering" with the machines.Foreman Hayes testified that he also had several arguments with Higgs at varioustimes, and that when he would request his services he was given excuses and as aresult the production was slowed down.Hayes testified that when Higgs actuallydid make repairs for him, his services were satisfactory.Foreman Hudson testified that he had an argument with Higgs in 1958, but thatwhen he called him for repair services Higgs would usually come shortly after hisrequest.D. Analysis and conclusions1.Interference,restraint,and coercionRelative to the independent 8(a) (1) allegations of the complaint,the Respondentmainly contends that the statements and remarks by General Manager Gibbs wereprivileged under Section 8(c) of the Act as predictions or prophecies.Preston Higgs and Maurice Williams credibly testified that Gibbs, prior to therepresentation election on February 27, made a statement in their presence to theeffect that if he caught any employee working for the Union they would lose theiremployment.Gibbs admitted in his testimony that he and Higgs had discussed unionactivity,but stated that it was as one stockholder to another, and then furthertestified as to what he might have told Higgs on this occasion, but denied that hehad made any threat to fire anybody.As to this incident the Respondent contendsthat Higgs was a supervisor at the time in question and was, therefore, excludedfrom the protection of the Act.As to the status of Higgs, between the time of hisinitial employment in 1956 and until Vanover was hired as the maintenance depart-ment foreman on March 9, 1959, there is'considerable evidence in the record bearingon his exact functions and duties. It was established that Higgs was consideredby everyone in management as the foreman until March 9, and that he operatedthe maintenance department from its inception and was duly consulted when addi-tionalmen were employed for the department.In this respect the record alsoreveals that Higgs signed all the rate cards, contacted mechanics for employmentpurposes,suggested and authorized pay increases,and in general,directed theactual work operations and assignments of the maintenance department.However,even in accepting the Respondent's argumentthatHiggs was in a supervisory ca-pacity at the time of the incident here in question, and which contention is notseriously opposed by the General Counsel, nevertheless, the threatening statementcredibly attributed to Gibbs was overheard by an employee, Maurice Williams. Ithas been determined by the Board that coercive remarks made by a company officialto a supervisor and actually overheard by an employee is violative of Section8(a)(1).Ford Radio & Mica Corporation,115NLRB 1046.Also in viewingGibbs' own testimony as to what he might have said to Higgs, it should be notedthat in determining whether an employer's conduct amounts to interference andcoercion,the test is not the employer's intent or motive, but whether the conductisreasonably calculated or tends to interfere with the free exercise of the rightguaranteed by the Act.This is especially so in the period of insecure organizationefforts as here where the statement of discharge for union activity was made shortlybefore a representation election,and I find accordingly that the Respondent was inviolation of the Act. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt thecompany meetings on March 4,as aforestated,Simon Clayton crediblytestified that Gibbs asked him why he had voted for the Union, and inquired if itwas because of Clayton'sargument with Supervisor Hyatt.Employee Carter sub-stantiated Clayton's testimony as to this incident,and Gibbs admitted that he hadmade a statement indicating his surprise and concern on how Clayton had votedat the February election.Arguments were developed at the hearing and in theRespondent'sbrief as to the application of theBlue Flash Express,Inc.,test, 109NLRB 591, relative to the interrogation by Gibbs.The Board has pointed out inAmerican Furniture Company, Inc.,118 NLRB 1139, that inBlue Flashthe inter-rogation had a legitimate purpose, was accompanied by assurances against reprisals,and occurred in an atmosphere free from hostility to unions.InUnion FurnitureCompany, Inc.,118 NLRB 1148, theBlue Flashrule, the majority stated, "was notintended to license or immunize the use of interrogation as an integral part of anunlawful campaign to defeat a union,simply because the interrogation,if consideredin isolation separate from such a campaign,would not be found independentlycoercive."Here the inquiry credibly attributed to Gibbsmight be sufficient toconstitute a violation within itself, but in this case the interrogation of Clayton doesnot stand alone but occurred in a context and pattern with other unfair laborpractices,and the Board has repeatedly held that under these circumstances suchconduct is a violationof the Act, andI so find.As to the allegation in the complaint that Gibbs asked an employee if he hadtalked about the Union to others, I find that the evidence is unsubstantiated andinsufficient to establish by a preponderance of credible evidence any violation ofthe above allegation,and that portion of the complaint is hereby dismissed.Theremaining 8(a)(1) allegations relative to Gibbs' remarks as to oiling his shotgunifoutsiders came in, and that had the Union won the dies would be pulled out,and even though made in context of unlawful interrogation,were equivocal ex-pressions of predictions and personal opinion which contained no warning or threatof reprisal to his employees.Jud L. Sedwick, d/b/a Armstrong County LineConstruction,124 NLRB 134.2.The alleged discriminatory discharge of Preston HiggsThe General Counsel contends that Higgs was discharged as a result of his unionactivity; the Respondent's contention is that he was discharged for cause by hisforeman.It is undisputed that James Vanover was hired as the foreman of themaintenance department on March 9,and that at the time of discharge, March18,Higgs was not in a supervisory status but an employee within the maintenancedepartment.It wxw s also established that Higgs had considerable difficulty andarguments with numerous foremen over certain installations and as to the repairofmachines when breakdowns occurred,and as Higgs himself testified thesedifferences developed "friction" and "tension."The Respondent contends that the complaints registered against Higgs becamemore numerous during the later stages of his employment,thatHiggs becameunavailable at times, that he was slow in responding to service requests by foremen,and that on several occasions could not be reached or located although personnelin maintenancework were subjectto call ona 24-hourbasis.Thereis also testimonyin the record that Higgs was considered a capable employee,and that his work wassatisfactory especially in the initial years of his employment.This record revealsthat Higgs kept his union activity on a secretive basis and even denied it to manage-ment, but that company officials, nevertheless, became aware of his efforts, and thatSupervisor Hyatt was informed by employee Greenwell, before the February election,thatHiggs was a union man.In resolving whether or not Higgs was discharged for his union activities or forcause, a principle of law I consider applicable here is that stated by the First CircuitCourt of Appeals inN L R B. v Whitin Machine Works,204 F 2d 883, as follows:In order to supply a basis for inferring discrimination it is necessary to showthat one reason for the discharge is that the employee was engaging in protectedactivity.It need not be the only reason, but it is sufficient if it is a substantialor motivating reason,despite the fact that other reasons may exist[citing cases].Although thedischarge of an inefficient or insubordinate union member ororganizer is lawful, it may become discriminatory if other circumstances reas-onably indicate that the union activity weighed more heavily in the decisionto fire him than did the dissatisfaction with his performance.In this proceeding it is conceded and recognized that Higgs and the plant foremenhad differences between them,but there are instances in this record which indicate GIBBSAUTOMATIC DIVISION, PIERCE INDUSTRIES, INC.205thatHiggs had arguments and differences with foremen in the departments longbefore the Union started its campaign,and it is noted that the Company did notreprimand or consider any corrective action necessary at this time. It should alsobe noted that the complaints against Higgs became more numerous as the unionactivity increased,and after Higgs had declared his open support by voting at therepresentation election.As to the events and testimony in the actual discharge of Higgs, Foreman Vanoverstated that he made up his mind to fire Higgs on March 17 when he did not reportback to him.The Respondent's testimony established that there was a great deal ofinformality in the plant,and according to Vanover'sown testimony he had neverrequested that Higgs report back after working on a machine.Higgs crediblytestified that his work on the Lester machine was experimental and that there wasanother like machine which was being used only part of the time, and that headvised the production foreman when he had completed his experimental work.Vanover stated that production was the main concern, and yet there is no evidenceby the Respondent that Higgs,on the 17th,in any way disobeyed his duties or inany manner interfered with production other than carrying out the specific instruc-tions given to him by his foreman.From this testimony,and the evaluation thereof,it appears highly unlikely to me that without the elements of antiunion motivation, anemployee, who was very much instrumental in the initial setting up of the plantmachinery,who had been foreman of the maintenance department for a considerabletime, who was acknowledged as a good mechanic in his field,who provided hisown personal tools so that maintenance work could be properly done, and for per-forming a specific job assigned to him,would then be summarily discharged withouteven a warning,and on the basis of a nonexistent rule that he should have reportedback to Vanover when he had completed his job, which factor suddenly became soimportant to the production efforts, but on which there is no evidence that Higgsin any way interfered other than doing the job he was supposed to do.Vanover testified that other reasons for the discharging was his feeling that Higgswas no longer interested in the job, and his insubordination.Evidence bearing onthese reasons discloses that when employee Becker complained of a hose leak, Higgsreferred the request to Vanover as the foreman,and Higgs was then instructed torepair the leak which he did.On cross-examination Vanover testified that Higgsdid not argue with him when he asked him to work on the Lester machine. Higgscredibly testified that after Vanover had requested him to replace a switch on acertain machine, he immediately worked on it, which is not denied,but a fire hadburned identification off the wires and he was unable to make the replacement withoutthe blueprint which were then under the control of Vanover.As to the contentionthat Higgs was not interested in his job and statements to the effect that he wasunavailable,General Counsel's Exhibit No. 8 discloses that in January and February1959, Higgs worked his full 40 hours each week with an approximate average of19 hours per week overtime,and that during March, the month of his discharge,worked his full straight time of 40 hours,for the week ending March 7 put in 25overtime hours, and for the week ending March 14 worked 20.6 hours overtime. Itwas also credibly established that when company supervisors made phone calls incontacting Higgs at his home, the message would frequently be relayed to him, andthat on several occasions Higgs reported back to the plant in response to the calls.Vanover also testified that the changing of Higgs' phone number on the 17th wasnot a consideration in the decision to discharge him.In prior sections of this report it has been duly established that General ManagerGibbs was very much opposed to union organization within the plant, and that heregistered considerable feeling as to Higgs in connection with his desire to vote atthe representation Election. I credit Higgs'testimony to the effect that up until thetime of the election he and Gibbs had a friendly relationship and would frequentlydiscuss business and other matters in the plant, but that the attitude of Gibbschanged subsequent thereto,and as Higgs stated, "After the election he [Gibbs]wouldn'tspeak."Additional consideration also substantiates that Gibbs made adirect reference to Higgs at the company meetings on March 4,to the effect that bewould not be surprised if Higgs voted for the Union, and which is further indicativeof the Respondent'smotivation for the discharge a few weeks subsequent thereto.Gibbs admittedly had knowledge of the long-standing difficulties between Higgsand the foremen,but at no time prior to the union election were they of sufficientsignificance to even warrant a reprimand,but after discovering that Higgs wasclosely associated with the union efforts, they suddenly became monumental andcould no longer be tolerated. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDIn reviewing this record as a whole and in my conclusion here,I point out thatthe Respondent's reasonsfor the discharge of Higgs werenumerousand had con-siderable fluctuation.The Company first decided to discharge Higgs because hedid not report back to his foreman; a rule and a custom that was nonexistent.Nextitwas stated that the real reason for discharge was that Higgs was not interestedin his job; the testimony which I have credited and the exhibit of his workinghours are to the contrary.The Respondent then ventured on the release given toHiggs that the discharge was due to a reduction in force.The testimony of Gibbsshows that in the weeks prior to March 18 business had increased, and it wasfurther admitted that this reason had no validity in fact.Next it was decided thatregardless of what Higgs had been given or told, the company records shouldcontain the "right" reasons, and as a result, insubordination, reduction of expenses,and complaints from foremen and other employees were then recorded for companypurposes. I reject these reasons as without merit and mere pretext for the dischargein question here.From my observations and demeanor of the witnesses, and for the reasons asgiven herein, it is accordingly found that the Respondent terminated the employ-ment of Preston Higgs on March 18, 1959, in violation of Section 8(a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section 111, above, occurring in con-nection with its business operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Itwill be recommended that the Respondent offer employee Preston Higgs imme-diate and full reinstatement to his former or substantially equivalent position, 'withoutprejudice to his seniority and other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he would haveearned as wages from the date of the discrimination against him to the date of offerof reinstatement, and in a manner consistent with Board policy set out in F. W.Woolworth Company,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Itwill also be recommended that the Respondent preserve and, upon request,make available to the Board, payroll and other records to facilitate the computationof the backpay due.Itwill be further recommended, in view of the nature of the unfair labor practicesthe Respondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, anduponthe entirerecordin thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Union United Automobile, Aircraft & Agricultural ImplementWorkers of America, UAW-AFL-CIO, is a labor organization within the meaningof the Act.3.By discriminating in regard to the hire and tenure of employment of PrestonHiggs, thereby discouraging membership in the Union, the Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By engaging in the conduct set forth in section D, 1, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]